The opinion of the court was delivered by
Kellogg, J.
Upon the trial several exceptions were taken to rulings of the county court, which have been argued in this court.
1. It is insisted in argument, that the court erred in receiving evidence of a promise of marriage, made by the defendant to the plaintiff’s daughter. This evidence, though objected to, was admitted by the court upon the opening of the plaintiff’s case. In relation to the admission of this evidence,'the authorities are somewhat conflicting. The ground of objection seems to be, that it is the introduction of distinct and independent matter, which is cause for a separate suit in favor of the daughter, and that the reception of such evidence would be of dangerous tendency. It is said by Mr. Green-leaf, in his treatise upon evidence, that the plaintiff may give evidence of the terms on which the defendant visited his house, and that he was paying his addresses to the daughter upon the promise or with the intentions of marriageand he cites in support of the proposition Elliott v. Nicklin, 5 Price 641, and Tullage v. Wade, 3 Wils. 18. These cases, however, we think, hardly support the doctrine laid down in the text. While in Dodd v. Norris, 3 Camp. 519, and Legg v. Robinson, 7 Wend. 193, and in Foster v. Scofield, 1 Johns. 299 it was held, that evidence of a-promise of marriage was inadmissible, though the judge instructed the jury not to consider the damages arising from the breach of the promise of marriage, — and that, where such evidence is received, the verdict will be set aside. The utmost extent, to which the inquiry was allowed in Dodd v. Norris, was, whether the defendant paid his addresses in an honorable way. And this was permitted for the purpose of accounting for and explaining certain indelicacy and levity of conduct, imputed to her by the defence. I think the weight of authority is against the admission of evidence of a promise of marriage in this action.
*113But admitting this evidence to have been properly received, we think the county court erred in instructing the jury, that it had a tendency to prove the fact of seduction. We are unable to perceive, that it had any tendency to prove the issue; but if it had, it was quite too remote, to justify its reception for such purpose. No authorities are produced to sustain the position assumed by the court below in this respect, and we think none are to be found, that go to that extent. Indeed, it was conceded in argument, that it had no direct tendency to prove the seduction; but it was said, that as there was other evidence sufficient to establish the fact, the case ought not to be opened. This, however, is- entirely unsatisfactory; for non constat, that the jury would have found the issue for the plaintiff, independent of the promise to marry.
It is farther objected, that the court erred in admitting evidence of the general character and standing of the plaintiff and his family; and it seems to.us that this objection is well founded. It does not appear, that the defendant gave any evidence to impeach the character of the daughter, or that of the plaintiff and his family; and in the absence of such proof, we are not aware of any rule of law, that would justify the introduction of the evidence objected to. It is said, that the character of the daughter for chastity is involved in the issue and therefore may be supported by general evidence; but this, we apprehend, is only allowable, where her character is impeached by the defence. Until this is done, she must rely upon that general good character, which the law presumes every one to possess until it is impeached. In the action for slander, the plaintiff’s character is involved in the issue; and yet he is never allowed to give evidence of his general good character, until it is impeached by the defendant’s testimony.
It appears, that evidence was given to the jury, though objected to, of the probable expense of supporting the illegitimate child. This evidence was improperly admitted. If the plaintiff should recover for this item, he could not be compelled to apply it to the support of the child; nor would the recovery by the plaintiff exonerate the defendant from the support of the child, if called upon. 5 Cow. 106.-
For these reasons the judgment of the county court must be reversed.